Title: From Thomas Jefferson to James Milligan, 17 June 1785
From: Jefferson, Thomas
To: Milligan, James



Sir
Paris June 17. 1785

I have been honored with your letter of Apr. 15. inclosing certificates for Genls. Duportail, and Laumoy and Col. Gouvion. I have delivered the 1st., and shall deliver the two last as soon as the gentlemen return to town from which they are absent at this time. I inclose you the original certificates which had been lodged with Dr. Franklin, according to your desire & have the honor to be &c.,

Th: J.

